I concur in the result for the reason set forth in the opinion, that a vacancy in a judicial position cannot be filled at any election without at least thirty days' notice of such election; but I wish to express my view that a vacancy in a judicial position cannot at any time be filled at a general or special election unless nominations of candidates to fill that vacancy have been regularly made under the direct primary, the legislature not having provided any other machinery to carry into effect the constitutional provisions. *Page 650